Cite as 2017 Ark. 133

                SUPREME COURT OF ARKANSAS
                             Nos.   CR-92-1385 and CR-00-528

DON WILLIAM DAVIS                                  Opinion Delivered   April 17, 2017
                               APPELLANT

V.

                                                   DISSENTING OPINION.
STATE OF ARKANSAS
                                    APPELLEE

                            KAREN R. BAKER, Associate Justice


       I dissent from the majority’s decision today to take the matter as a case and stay Davis’s

execution. Davis’s mental competency is not at issue and the United States Supreme Court’s

action in McWilliams v. Dunn, 634 F. App’x 698 (11th Cir. 2015) likely has no bearing on

Davis’s case. The United States Supreme Court can enter a stay in Davis’s case if it deems it

appropriate. Accordingly, I dissent.

       WOOD, J., joins.